NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2570
                                       ___________

                                  RISIKATV OLAJIDE,
                                              Appellant

                                             v.

                                  CITIFINANCIAL
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.N.J. Civil Action No. 3-14-cv-07132)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 2, 2016

                Before: FISHER, SHWARTZ and ROTH, Circuit Judges

                              (Opinion filed: July 19, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
       Risikatv Olajide, proceeding pro se, appeals an order of the United States District

Court for the District of New Jersey granting summary judgment in favor of CitiFinancial

in her action claiming fraud in connection with a mortgage loan agreement. For the

reasons that follow, we will affirm the judgment of the District Court.

       In October 2007, Olajide and CitiFinancial entered into a 30-year mortgage loan

agreement with an annual interest rate of 8.75 percent.1 In July 2008, Olajide requested

mortgage relief due to changed financial circumstances. The parties entered into an

Adjustment of Terms Agreement that reduced her monthly loan payment amount.

Thereafter, Olajide was unable to make the reduced payments. The parties entered into

Adjustment of Terms Agreements in July 2010, March 2011, October 2011, and April

2012. Olajide made no loan payments after April 2013.

       In October 2014, Olajide filed a three-page form complaint in New Jersey state

court against CitiFinancial. Olajide alleged that there were $140,000 of “fraudulent

activities” in her mortgage account, that she was unaware that an 8.75% interest rate had

been applied to her loan, that her loan had been transferred to several locations while she

was trying to work with the bank, and that CitiFinancial’s “non-cooperative ideas” had

lowered her credit score. Olajide attached copies of various documents and agreements

to her complaint.




1
 We will refer to CitiFinancial, although other entities related to CitiFinancial may have
been parties to the agreements at issue.
                                             2
       CitiFinancial removed the action to District Court based on diversity jurisdiction

and moved to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

CitiFinancial asserted that Olajide’s vague and conclusory allegations failed to state a

claim upon which relief could be granted, that Olajide failed to plead fraud with

particularity as required by Rule 9(b), and that she did not satisfy Rule 8(a)(2)’s notice

requirement. CitiFinancial stated that the parties’ agreements belie any claim of fraud

and reflect that it repeatedly gave Olajide mortgage assistance. CitiFinancial submitted

copies of the parties’ agreements.

       In opposition to the motion to dismiss, Olajide asserted that CitiFinancial had

fraudulently charged $36,137 to her account. She also stated that CitiFinancial had

forged the Adjustment of Terms Agreements submitted to the court and that the 2008

Adjustment of Terms Agreement had permanently changed the interest range on her loan

to 5 percent. Olajide claimed that the 2010 Adjustment of Terms Agreement provided

for a temporary lower rate, which would revert to 5 percent, not 8.71 percent as set forth

in the agreement provided by CitiFinancial.

       After a hearing, the District Court issued an order converting the motion to dismiss

to a motion for summary judgment. Noting that the parties had submitted documents

outside the pleadings, the District Court directed Olajide to submit any evidence of her

allegations that representations were made to her that may have had the effect of

modifying her loan agreements.


                                              3
       CitiFinancial then moved for summary judgment and submitted declarations by

two individuals who had reviewed the Adjustment of Terms Agreements with Olajide

and saw her sign them. CitiFinancial also submitted evidence that it had paid property

taxes on the mortgaged premises and that these payments made up the bulk of the

$36,137 charge that Olajide claimed was fraudulent. CitiFinancial argued that a

reasonable jury could not find fraud in light of the affidavits and the clear terms of the

parties’ agreements. Olajide opposed the motion and reiterated her allegations of forgery

and fraudulent charges.

       In an oral decision, the District Court noted that Olajide’s original complaint did

not comply with Rules 8 or 9, but explained that it had converted the motion to dismiss to

a motion for summary judgment in order to focus on whether the documents relied upon

by CitiFinancial were fraudulent because Olajide had claimed that CitiFinancial forged

her signature. The District Court, however, found the agreements submitted by

CitiFinancial authentic based on the declarations of its representatives. The District

Court also noted, based on its review of the agreements, that Olajide appeared to have

signed them. The District Court questioned the authenticity of Olajide’s submissions and

stated that the purported agreements appeared to have pages removed and/or added. The

District Court ruled that the documents relied upon by CitiFinancial were not forged and

that CitiFinancial had calculated the amount due on the loan with the documents signed

by Olajide. The District Court found that no reasonable jury could find for Olajide,


                                              4
granted summary judgment in favor of CitiFinancial, and dismissed the complaint. This

appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Erdman v. Nationwide Ins. Co., 582 F.3d 500, 502 (3d Cir. 2009).

       Olajide asserts on appeal that there are genuine issues of material fact precluding

summary judgment. She contends, as she did below, that CitiFinancial fraudulently

charged $36,137 to her account. CitiFinancial submitted evidence showing that it had

paid taxes on the mortgaged premises and that the tax payments comprised the bulk of

the allegedly fraudulent charges. Olajide has not shown that she submitted evidence

raising a factual question as to whether these charges are fraudulent.

       Olajide also argues in her brief that CitiFinancial increased her interest rate from 5

percent to 8.71 percent and led her to believe that the applicable interest rate would not

exceed 5 percent. The 2010, 2011, and 2012 Adjustment of Terms Agreements

submitted by CitiFinancial plainly reflect that Olajide was afforded a temporary interest

rate, which reverted to 8.71 percent after the temporary period expired. The record

supports the District Court’s finding that Olajide’s submissions did not raise a genuine

issue of material fact as to the authenticity of these agreements. Olajide contends that a

worksheet, that appears to be computer screen printout, is the second page of the July

2010 Adjustment of Terms Agreement, but, as explained by the District Court, the third

page would then suggest that paragraphs of the agreement are missing. Olajide has not


                                              5
shown that the District Court erred in granting summary judgment on her claims of

fraud.2

          Olajide also asserts on appeal that CitiFinancial violated the Truth in Lending Act

and the New Jersey Consumer Fraud Act, but Olajide did not present these claims in

District Court and they are not properly before us. To the extent Olajide argues that the

District Court should have allowed her to conduct discovery or amend her complaint, she

does not state that she sought to do so in District Court. See Fletcher-Harlee Corp. v.

Pote Concrete Contractors, Inc., 482 F.3d 247, 252-53 (3d Cir. 2007) (requiring, in non-

civil rights cases, that a plaintiff seek leave to amend a complaint and noting that issues

not raised before the district court are waived on appeal). Olajide’s contention that the

District Court violated her due process rights in its handling of her case is without merit.

          Accordingly, we will affirm the judgment of the District Court.




2
 To the extent Olajide relied below on statements in her brief in opposition to the motion
to dismiss or summary judgment, such statements are insufficient to establish a genuine
issue of material fact. See Schoonejongen v. Curtiss-Wright Corp., 143 F.3d 120, 130
(3d Cir. 1998) (requiring affirmative evidence to defeat a properly supported motion).
                                             6